FILED
                                                                                   COURT OF APPEALS
        k *)ti&          N°* 02-15-°0223-CV; 02-15-00224-CV;
                                                                                SECOND DISTRICT OF TEXAS
 k\\6 ^      k\S           02-15-00225-CV; 02-15-00226-CV                            AUG 1h 20)5
       rtf^rie^*^          02-15-00227-CV; 02-15-00228-CV
 cO^crt^ GV1^              02-15-00233-CV; 02-15-00234-CV                       DEBRA SPISAK, CLERK
*rn^°V|p\S^                02-15-00235-CV; 02-15-00236-CV


 ADAM     K.   GOLDEN                         §     IN THE SECOND

          Appellant
                                              §     COURT OF APPEALS
                  v


 vs


                                              §     FORT WORTH/    TEXAS
 THE    STATE     OF   TEXAS

          Appellee




                        APPELLANT'S      AMENDED   NOTICE   OF   APPEAL


          COMES NOW,      Adam K.   Golden,   Appellant and files this Amended

 Notice of Appeal'and states the following:


          1.   Under Texas Rule of Appellate Procedure 25,                 Appellant,

 Adam K-       Golden desires to appeal from the Order denying the

 Motion to Consolidate Costs siqned by Ruben .Gonzales Jr.,                         432nd

 Judicial District Court,            Tarrant County/        Texas on February 17,

  2015,    in Cause      Number   1293989D,   The   State    of Texas     vs.   Adam Golden



          2. Appellant/        Adam K.   Golden appeals to the Second Court of

 Appeals.


          3. This is an        amended notice of appeal filed in this Court

  to correct the ommissions of the Court of Appeals appellant intends

 to appeal to and the cause number (2). '.
Respectfully submitted




Adam   K.    Golden

1100   HWY    1807

Venus,      Texas    76084
                              CERTIFICATE   OF   SERVICE




        I,    Adam K.    Golden hereby certify that on the date indicated

below/       I sent a    true and correct copy of the Appellant's Amended

Notice of Appeal to the Appellee's attorney below by placinq such

in the United States mail,          postaqe prepaid addressed to the

following:



Debra    A.    Windsor


Assistant District Attorney

401 W.       Belknap St.

Fort    Worth,    Texas    76196-0201




Dated this/# day of August, 2015


                                                 Adam   K.   Golden

                                                 1100   HWY 1807

                                                 Venus,      Texas   76084
   RECEIVED

     AUG 1 h 2015
   COURT OF APPEALS
SECOND DISTRICT OF TEXAS
  DEBRASF1SAK, CLERK
      August 10/ 2015

       Second Court of Appeals
       ATTN:    Clerk
       201 W. Belknap/ Suite 9000
       Fort Worth, Texas 76196-0211



       RE:    Filing

       Clerk,

       Please find the enclosed to be filed with the Court   this date.   I

       thank you in advance.

       Sincerely




       Adam    K.   Golden